Per Curiam.

Claimant alleges that the commission abused its discretion in (1) asserting jurisdiction to reexamine the district hearing officer’s December 7,1990 TTD award and (2) setting a retroactive TTD termination date. We agree with both assertions.
State ex rel. Nicholls v. Indus. Comm. (1998), 81 Ohio St.3d 454, 692 N.E.2d 188, and State ex rel. Russell v. Indus. Comm. (1998), 82 Ohio St.3d 516, 696 N.E.2d 1069, support claimant’s propositions. As to claimant’s first proposition, Nicholls held that the possibility of unspecified error cannot sustain the exercise of continuing jurisdiction under R.C. 4123.52. Russell, as to claimant’s other proposition, held that the date on which to terminate disputed TTD on the basis *424of having reached MMI is the date of the termination hearing. The commission, therefore, abused its discretion in both regards.
Accordingly, the judgment of the court of appeals is reversed, and the commission is ordered to vacate its orders of July 6, 1992 and August 8, 1994, and to reinstate its earlier award of TTD.

Judgment reversed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Lundberg Stratton, J., concurs in part and dissents in part.